March 17, 2004

Mr. Christopher Tramonte
Tramonte Associates
2727 Allen Parkway
Houston, TX 77019

Mr. Michael H. Bagot
Wagner & Bagot
650 Poydras Street, Ste. 2660
New Orleans, LA 70130

Ms. Linda Rogers
Clerk, Sixth Court of Appeals
100 N. State Line Ave., #20
Texarkana, TX 75501
Mr. H. Dwayne Newton
McCormick Hancock & Newton
1900 W. Loop South Ste. 700
Houston, TX 77027

Mr. Sam Baxter
McKool Smith
P.O. Box O
Marshall, TX 75671

RE:   Case Number:  04-0245
      Court of Appeals Number:  06-03-00077-CV
      Trial Court Number:  00-0775-01

Style:      IN RE  LUMBERMENS MUTUAL CASUALTY COMPANY

Dear Counsel:

      The motion for temporary injunction, being treated as a motion to stay
is granted in part and denied in part. See enclosed order.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Sherry    |
|   |Griffis       |